Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Maksymonko on April 27, 2021.

The application has been amended as follows: 
IN THE CLAIMSPlease substitute this claim 1 for the present claim 1.	1.	A lithium battery, comprising:
	a cathode including a cathode active material;
	an anode including an anode active material; and
	an organic electrolytic solution between the cathode and the anode,
	wherein: 
	the organic electrolytic solution includes a first lithium salt, an organic solvent, an oligomer compound, and a bicyclic sulfate-based compound represented by Formula 1 below:	<Formula 1>
	
    PNG
    media_image1.png
    151
    372
    media_image1.png
    Greyscale

1, A2, A3, and A4 is independently a covalent bond, a substituted or unsubstituted C1-C5 alkylene group, a carbonyl group, or a sulfinyl group, provided that A1 and A2 are not simultaneously a covalent bond and provided that A3 and A4 are not simultaneously a covalent bond,
	an amount of the bicyclic sulfate-based compound is from about 0.4 wt% to about 5 wt% based on a total weight of the organic electrolytic solution, 
	an amount of the oligomer compound is from about 0.5 wt% to about 5 wt% based on the total weight of the organic electrolytic solution, and
	the oligomer compound includes a vinylene carbonate oligomer, a vinyl ethylene carbonate oligomer, an allyl vinyl carbonate oligomer, a vinyl acetate oligomer, a divinyl adipate oligomer, a 2-vinylpyridine oligomer, a vinylpyridine oligomer, a maleic anhydride oligomer, a methyl cinnamate oligomer, a vinyl ethylene sulfite oligomer, or an acrylonitrile oligomer.
In Claim 4, line 1, change the status identifier “Withdrawn-Currently Amended” to --Currently Amended --.In Claim 4, line 15, change “and” to --or--.CANCEL claim 11.In Claim 14, line 1, change the status identifier “Withdrawn-Currently Amended” to --Currently Amended --.In Claim 15-17, line 1, change the status identifier “Withdrawn” to --Original--.In Claim 17, line 1, change “Claim 15” to --Claim 16--.
CANCEL claim 18-19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727